Citation Nr: 1242853	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Dupuytren's contracture (DC) of the right hand, to include as secondary to a scar at the ulnar aspect of the right palm.

2.  Entitlement to service connection for cubital tunnel syndrome (CTS) of the right wrist, to include as secondary to a scar at the ulnar aspect of the right palm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from April 1982 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with his appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2008.  A transcript of the hearing is associated with the claims files.

This case was most recently before the Board in May 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Dupuytren's contracture of the right hand was not present until more than one year following the Veteran's discharge from active service, is not etiologically related to the Veteran's active service, and was not caused or worsened by service-connected disability.

2.  CTS of the right wrist was not present until more than one year following the Veteran's discharge from active service is not etiologically related to the Veteran's active service, and was not caused or worsened by service-connected disability.



CONCLUSIONS OF LAW

1.  Dupuytren's contracture of the right hand was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2012).

2.  CTS of the right wrist was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claims.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in July 2006 and September 2007, prior to the initial adjudication of the claims.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) and service personnel records are associated with his claims files and all available post-service medical evidence identified by the Veteran has been obtained.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  Additionally, the Veteran was afforded multiple VA examinations to determine the nature and etiology of the Veteran's claimed disorders. 

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2006-2012).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2007-2012).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background

Service treatment records indicate that in July 1985, the Veteran had a tumor excised from his right hand.  The diagnosis was palmer fibrosis.  In a January 1986 separation examination, the Veteran reported a history of removal of right palmar tumor.  A January 1986 separation physical examination did not disclose any abnormalities of the upper extremities.  

According to an August 1986 VA treatment record, the Veteran complained of stiffness since surgery making it difficult to hold tools for any length of time.  The diagnoses were distal nerve entrapment and possible early carpal tunnel syndrome.  A September 1986 nerve conduction study of the right ulnar and median nerves was also normal.  There was no electro-diagnostic evidence of compression neuropathies at the wrist or elbow. 

An April 1987 VA nerve condition study found conduction velocity in ulnar nerve forearm and wrist segments was borderline.  Latencies across the wrist and across the palm were normal. 

During an August 1995 VA examination, the Veteran reported a history of chronic wrist pain for several years.  He stated he worked in service doing a lot of heavy lifting.  He reported no significant injury of his wrist.  Upon physical examination, the examiner noted a tender nodule on the palm over the flexor tendon of the little finger.  There was no limitation of motion.  He was tender diffusely about his wrist.  An X-ray study at that time disclosed non-union of probable old spondyloid fractures.  The diagnoses were Dupuytren's disease right palm and lateral upper condylitis right elbow.  The examiner noted that the injuries are not likely to be secondary to any activity or injury the Veteran might have sustained while on active duty. 

In a May 2001 VA treatment note, the diagnoses included right hand nodular with contracture, rule out scar contracture versus DC. 

According  to an August 2001 VA treatment note, the Veteran reported that since his surgery in service he had had persistent pain at the base of his fingers.  He had difficulties lifting large or heavy objects due to pain.  After a physical examination, the examiner diagnosed ulnar nerve compression at the elbow/wrist. 

During an August 2002 VA scar examination, the Veteran claimed functional limitation as he cannot hold his sculpting tools for long periods of time in his right hand. 

During a February 2003 VA examination, the diagnosis was a ganglion cyst involving the flexor tendon of the right little finger and extensor tendon of the index finger.  It was the opinion of the examiner that these conditions are unlikely related to his service-connected scar. 

In a December 2006 VA progress note, November 2006 VA EMG/NCS results were reported as borderline right ulnar compression neuropathy at the elbow without evidence of entrapment and focal ulnar motor nerve slowing across the elbow.  Right ulnar sensory nerve was within normal limits and right median motor and sensory nerves were without evidence of carpal tunnel syndrome.  The diagnosis was right CTS. 

In a December 2006 VA progress note, the examiner noted that the Veteran had injury sustained while in the military, Veteran is status-post surgery on palm which may be related to current cubital syndrome.  Also, the Veteran was noted to have performed repetitive work in the military as a steelworker, which is no longer performed; hence most likely the injury was sustained during his military tour.  

Additional VA treatment records document complaints of right hand pain.  

During a January 2009 VA examination, the examiner did a thorough review of the claims file including the service treatment records and subsequent VA progress notes.  The examiner noted that the only trauma to the hands or fingers was possible nail puncture wound as a child and the Veteran asserted trauma from repeating motions of grasping heavy objects in the military, particularly bending metal reinforcing bars and conduit.  During a physical examination, the examiner noted DC was ruled out of the right second through fourth fingers or their flexor tendons on the right palm.  The diagnosis was status-post excision of the area of plantar fibromatosis ulnar aspect right palm without evidence of an objective nature for DC and particularly no evidence of operative or postoperative injury of tendons or nerves of the right hand in the military.  The examiner noted symptomatic right ulnar neuropathy documented per EMG was not likely a complication or result of the excision of the right palmer fibrosis in the military.  

In a June 2009 addendum opinion, the VA examiner noted that although a June 2008 VA progress notes indicates the Veteran had surgery for DC in service, this statement is incorrect for the Veteran had actually an excision of a palmar fibroma as a result of palmar fibromatosis which is not the same as DC.  The Veteran was noted in June 2008 to have had a diagnosis of CTS on the right, which is a condition of the ulnar nerve just distal to the elbow, well away from the site of excision of palmar fibroma in the military.  The examiner opined that the Veteran had a palmar fibroma in the military without objective evidence of tendon or nerve injury as a result of that surgery or as a result of the palmar fibromatosis.  It is not likely that the Veteran's eventual problems with the right hand are etiologically related to the excision of palmar fibroma in the military or otherwise related to military service.  

In the January 2010 remand, the Board directed that the Veteran's claims file be returned to the VA examiner who performed the January 2009 VA examination and provided the June 2009 VA addendum opinion for another addendum opinion.  

A review of the record shows that in February 2010, the Veteran's claims file was returned to the appropriate VA examiner for review and an addendum opinion was provided.  At that time, the examiner opined that the Veteran's right Dupuytren's contracture and ulnar nerve condition were not caused by service-connected activities, such as working as a welder and Seabee.  The examiner opined that there was not a 50 percent or better probability that the Veteran's right hand and wrist disabilities were etiologically related to active service, including his July 1985 excision of palmar fibroma of the hypothenar eminence and his work as a steel worker during active service.  Finally, the examiner opined that the Veteran's right hand and wrist conditions were not caused or chronically worsened by his service-connected disability.  

The VA examiner reported the Veteran's claims file was reviewed.  The examination revealed no right hand or wrist disabilities.  There was no evidence of joint inflammation/hypertrophy, hand edema, muscle weakness, muscle atrophy, sensory loss, reflex changes, tenderness, objective evidence of pain, or functional limitations.  The examiner reported that there was no documented injury to the right palm while the Veteran performed steel working duties during active duty.  Service treatment records document a resection of a right palmar fibromatosis in 1985.  The description of the masses that were removed does not fit the description of a Dupuytren's contracture.  The examiner reported that the medical notes after that date which state the Veteran had right hand surgery during active duty for Dupuytren's contracture are inaccurate.  Examination of the residual scar disclosed that it was not painful or unstable.  The examiner reported that the right palmar scar was superficial, not attached to underlying skin, not tender, not inflamed, not causing any functional limitation, and is not Dupuytren's contracture.  The examiner also opined that there is no objective evidence of Dupuytren's contracture in the right palm during the exam, and there is no documentation that the Veteran ever had Dupuytren's contracture in the right hand while in active duty.

Additionally, it was reported that the size and location of the scar can in no way cause, result in, or aggravate CTS, if it were present.  The physical examination showed no abnormality in the right wrist; no inflammation, tenderness, redness/edema, decreased range of motion; hypertrophy, sensory loss, deformity, or functional limitation.  The examiner reported no objective indication of right ulnar nerve pathology either at the elbow or wrist during the exam.  In particular there were no muscle atrophy of the hand intrinsic muscles which are ulnar innervated, no muscle weakness of the ulnar innervated muscles in the hand or forearm, and no sensory loss of ulnar nerve territory in the right hand/forearm. 




Analysis

The Veteran has asserted that his in-service right hand surgery has caused his currently claimed DC and CTS.  The Board recognizes the Veteran had removal of fibrous tissue in service; however, there is no indication in the service treatment records that there were chronic residuals of the surgery beyond a service-connected scar as the Veteran's separation examination was negative for upper extremity abnormalities.  Further, there is no medical opinion which links the Veteran's claimed disabilities to the service-connected scar.

Based upon the evidence of record, the Board finds that DC and CTS were not present until more than one year following the Veteran's discharge from service.  In fact, the evidence shows that neither disability was diagnosed until many years following the Veteran's discharge from service. 

The only opinion which links the Veteran current complaints to his in-service surgery is the December 2006 VA progress note.  Though that physician found the Veteran's CTS may have been related to surgery on the palm or repetitive motion in-service, the Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Furthermore, the multiple VA examination opinions in the claims file specifically state that the Veteran's problems are not related to anything that occurred in the service and are not related to the service-connected surgical scar.  The July 2011 VA examiner clearly differentiated the Veteran's in-service treatment for excision of fibrous tissue from any current complaints of DC or CTS.  

While he might sincerely believe that his DC and CTS are the result of his in-service surgery, as a lay person, he is not competent to provide an opinion concerning this matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Accordingly, the Board finds that the preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for Dupuytren's contracture of the right hand, to include as secondary to a scar at the ulnar aspect of the right palm, is denied.

Entitlement to service connection for cubital tunnel syndrome of the right wrist, to include as secondary to a scar at the ulnar aspect of the right palm, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


